The opinion of the court was delirered by
Steele, J.
On the refusal of the Tillage trustees to lay the road, we think it clear that the petitioners had a right to make application to the county court. If the legislature had giTen that court original jurisdiction in the matter, without requiring any preTious proceedings before either trustees or selectmen, the law would have been Talid and not entirely unprecedented. It is therefore no objection to the validity of the act that it requires preTious proceedings before the officers of the village only. The proceedings in the county court should, howeTer, haTe been against the town and not against the Tillage, which, as the act stands, is merely a highway district of the town. The trustees of the ■village are to some extent clothed with the authority of selectmen and highway surveyors in their highway district, but the *684town is still responsible for the highways in this district as in all others. To what extent, owing to this responsibility, the town authorities may revise the acts of the trustees, if at all, and how far the authority of these trustees in their highway district may be exclusive, and how far concurrent, we find no occasion to decide. Some of these points were raised and decided upon a similar charter in the case Bennington v. Smith et al., 29 Vt., 254. The petition was properly dismissed as against the wrong party.
The judgment of the county court is affirmed.